RACOMBE, Circuit Judge,
ft] These “horsemen,” like all others who sign a ship’s articles for a voyage or succession of voyages, being-part of the ship’s company, may be^ considered as seamen, so far as the immigration acts are concerned. *
Section 1 of the act of Eebruary 20, 1907, provides:
“That there shall be levied, collected and paid a tax- of four dollars for every alien entering the United States. The said tax shall be paid, to the collector of customs of the port or customs district to which said alien shall come, * * * by the master, agent, owner or consignee of the vessel, transportation line or other conveyance or vehicle bringing such alien to the United States. * * * The tax imposed by this section shall he a lien upon the vessel * * * and shall be a debt in favor of the United States against the owner or owners of such vessel.” etc.
Earlier statutes had imposed a head tax “for each and every passenger not a citizen of the United States who shall come by steam or sail vessel from a foreign port to any port within the United States/’ Act Aug. 3, 1882, c. 376, 22 Stat. 214 (U. S. Comp. St. 1901, p. 1288); Act Aug. 18, 1894, c. 301, 28 Stat. 391 (U. S. Comp. St. 1901, p. *442459); Act March 3, 1903, c. 1012, 32 Stat. 1213. The suggestive changes made by the later statute are the imposition of the tax upon all aliens, whether they come here as “passengers" or -not, and the substitution for the phrase “come by vessel from a foreign port to any port within the United States” of the phrase “entering the United States.” A person may properly be said to “come to” this port if he arrives here in a vessel, even though he intends to remain on board and depart with the vessel when she sails; but the phrase “entering the United States” would seem to signify a permanent separation from the vessel.
[2] Aliens who arrive here as did the three referred to in the complaint, themselves and the master of the vessel both intending that upon arrival they shall sever their connection with the vessel and enter the United States, are certainly within the enumeration of section 1, supra. The sole contention of the defendant is that alien seamen are not within the immigration act for any purpose.
In a former decision (Taylor v. U. S., 152 Fed. 1, 81 C. C. A. 197) we discussed the successive immigration acts at some length and set forth the reasons why a majority of this court were of the opinion that all alien seamen were included in its provisions.- That case went to the Supreme Court on certiorari, and it was there contended that the act of 1903 and its several provisions were not intended to apply to bona fide seamen.- The alien seaman in that case had signed for the return voyage, and it was the intention of the master that he should remain on the ship and sail with her. The section (18) under consideration was one making it the duty of owners and officers of vessels “bringing any alien to the United States to prevent the landing of such alien -at any time or place other than such as the immigration officers might designate.” The alien seaman had deserted while the ship lay at her wharf, which was not such a designated place, and the master was prosecuted for violation of section 18. The Supreme Court did,not sustain the-contention of the plaintiff in error. All that it held was that section 18 did “not apply to the ordinary case of a sailor deserting while on shore leave.” The court said:
“The section does not apply to sailors carried, to an American port with a bona fide intent to take them out again when the ship goes on, when not only was there no ground for supposing that they were making the voyage a pretext to get here, desert, and get in, but there is no evidence that they were doing so in fact. Whether this result is reached by the interpretation of the words (in section 18) ‘bringing an alien to the United States’ -that has been suggested, or on the ground that the statute cannot have intended to apply to the ordinary and necessary landing of seamen, even if the words of the section embrace it, as in Church of the Holy Trinity v. United States, 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226, does not matter for this case.”
In the subsequent case which was before this court (U. S. v. International Mercantile Marine Co., 171 Fed. 841, 96 C. C. A. 420), the alien was a seaman who had signed articles for the round voyage, here and return, and had deserted while the vessel was in this port.
There being no question here of any desertion, but a conceded intention of all parties that on arrival he should leave the ship perma-*45ncntly and enter the United States, the case is not within the exception declared by the Supreme Court, and the provisions of section 1 of the act of 1907 apply.
The judgment is reversed.